Shaw, C. J.
We are of opinion that the instruction of the court of common pleas was correct. The words of the Rev. Sts. c. 126, § 39, are very comprehensive, including, amongst other persons doing wilful and malicious mischief, those who shall wilfully and maliciously destroy or injure the personal property of another, in any manner, or by any means. And as the mischief to property, which was intended to be prohibited and punished, is of every degree of aggravation, from the greatest to the smallest, the punishment is graduated accordingly.
It is sufficient to bring the case within the statute, that the property is either injured or destroyed. But it was objected that as in this indictment it is averred that the property was injured and destroyed, the averment must be proved as laid Even if the opinion of the court went to this extent, we think that it was correct in regard to the cables. They may be considered as destroyed for the purpose for which they were designed and used, when rendered wholly unfit for such purpose. If a cable of ten fathoms was required, and five were cut from it, it might be deemed a destruction of the cable. If a silver vase were crushed or melted, it would be destroyed as a vase, though the material remains and is of value.
The court are of opinion that the direction was right, and the defendant must be sentenced on his conviction